DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded of the election without traverse of Species A, exemplified by Figs. 3-9, in the reply filed on 15 October 2020.

Response to Amendment
The amendment filed 15 April 2021 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 21 January 2021. 
No claims have been cancelled.
Claim 9 has been withdrawn as being directed to a non-elected species.
Claims 1-8 and 10-20 are currently pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a resistance mechanism (claim 1, 2, 17, 18); a user operable member (claim 1, 2); a plunger device (claim 1, 2, 17); a biasing device (claims 3, 6, 8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The resistance mechanism of claims 1, 2, 17, and 18 has been interpreted to cover the corresponding structure of a weight stack as defined in paragraph [0019], lines 11-12, of the specification.
The user operable member of claims 1 and 2 has been interpreted to cover the corresponding structure of a handlebar as defined in paragraph [0019], lines 5-6, of the specification.
The plunger device of claims 1, 2, and 17 has been interpreted to cover the corresponding structure of a monolithic plunger body as defined in paragraph [0026], lines 1-2, of the specification.
The biasing device of claims 3, 6, and 8 has been interpreted to cover the corresponding structure of a spring as defined in paragraph [0026], line 4, of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berryman (US Publication No. 20070161470).
Regarding independent claim 1, Berryman discloses an exercise apparatus (apparatus 90; Fig. 1) comprising:
a resistance mechanism (weight rack frame 17 with weight plates 23; equivalent to the weight stack as defined by Applicant, see 35 U.S.C. 112(f) interpretation above) configured to resistance an exercise motion undertaken by a user of the exercise apparatus (see paragraph [0260] describing golf swing exercise motion and use of weight plates 23 to provide resistance to the user);
a rotatable pulley member (wheel 71; where wheel 71 functions as a pulley to rotate and route resistance cord 91);
a pulley cable (resistance cord 91) having a first end portion coupled to the resistance mechanism (paragraph [0260] lines 3-6, “As shown in FIG. 1, the resistance means are weight plates 23 connected to the wheel 71 via a resistance cord 91 guided by pulley units 205, 215, 221, and 222”) and a second end portion coupled to the rotatable pulley member (see Fig. 10, via resistance cord hook 93; paragraph [0260] lines 14-16, “Resistance cord 91 anchors to a pair of opposing circumferential apertures 73 on wheel 71 via a resistance cord hook 93”);
a user operable member (swing arm 63 with pad element 80) that is operably coupled to the rotatable pulley member (see Figs. 1, 3, 6; paragraph [0259] lines 2-5, “The first swing arm assembly 70 embodiment has shaft 61, wheel 71, and swing arm 63 rigidly attached together and rotatable as a single unit best illustrated in FIG. 6”) such that movement of the user operable member during the exercise motion rotates the rotatable pulley member and thereby pulls on the pulley cable, which in turn is resisted by the resistance mechanism (paragraph [0259] lines 16-19, “Rotation of swing arm 63 by the exercising golfer rotates wheel 71 and the centrally attached shaft 61 within shaft housing 58 of swing plane adjustment element 50”; see also paragraph [0260] describing functional connections between wheel 71, swing arm 63, and weight plates 23); and
a plunger device (resistance cord hook 93, see Fig. 10; as Applicant has defined the plunger device as comprising a monolithic plunger body, see 35 U.S.C. 112(f) interpretation above, and a monolithic plunger body is a broad limitation, the resistance cord hook 93 of Berryman being one monolithic structure satisfies the claim limitation of being a plunger device as it performs the equivalent function to couple the second end of the resistance cord 91 to the wheel 71) facilitating coupling and uncoupling of the pulley cable to and from the rotatable pulley member (see paragraph [0260] which describes using the resistance cord hook 93 to selectively attach the resistance cord 91 to appropriate pairs of circumferential apertures 73 in the wheel 71 as desired by the user), wherein the plunger device is movable into a first position in which the pulley cable is coupled to the rotatable pulley member (when resistance cord hook 93 is anchored in selected pair of circumferential apertures 73 in wheel 71) and into a second position in which the second end portion of the pulley cable is uncoupled from and completely separable from the rotatable pulley member (when resistance cord hook 93 is removed from pair of circumferential apertures 73 in wheel 71 to be moved as desired by the user).

    PNG
    media_image1.png
    573
    451
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    587
    446
    media_image2.png
    Greyscale

Regarding independent claim 17, Berryman discloses an assembly for attaching a resistance mechanism (weight rack frame 17 with weight plates 23; equivalent to the weight stack as defined by Applicant, see 35 U.S.C. 112(f) interpretation above) to an exercise apparatus (swing arm assembly 70; Fig. 1) comprising:
a pulley cable (resistance cord 91) having a first end portion for being coupled to the resistance mechanism (paragraph [0260] lines 3-6, “As shown in FIG. 1, the resistance means are weight plates 23 connected to the wheel 71 via a resistance cord 91 guided by pulley units 205, 215, 221, and 222”) and a second end portion for being coupled to the exercise apparatus (see Fig. 10, resistance cord 91 attaches to wheel 71 of exercise apparatus 90 via resistance cord hook 93; paragraph [0260] lines 14-16, “Resistance cord 91 anchors to a pair of opposing circumferential apertures 73 on wheel 71 via a resistance cord hook 93”); and
a plunger device (resistance cord hook 93, see Fig. 10; as Applicant has defined the plunger device as comprising a monolithic plunger body, see 35 U.S.C. 112(f) interpretation above, and a monolithic plunger body is a broad limitation, the resistance cord hook 93 of Berryman being one monolithic structure satisfies the claim limitation of being a plunger device as it performs the equivalent function to couple the second end of the resistance cord 91 to the wheel 71) facilitating coupling and uncoupling of the pulley cable to and from the exercise apparatus (see paragraph [0260] which describes using the resistance cord hook 93 to selectively attach the resistance cord 91 to appropriate pairs of circumferential apertures 73 in the wheel 71 as desired by the user);
wherein the plunger device is movable into a first position relative to the exercise apparatus and in which the plunger device couples the pulley cable to the exercise apparatus (when resistance cord hook 93 is anchored in selected pair of circumferential apertures 73 in wheel 71), and the plunger device being movable into a different, second position in which plunger device uncouples the second end portion of the pulley cable from the exercise apparatus such that the pulley cable is completely separable from the exercise apparatus (when resistance cord hook 93 is removed from pair of circumferential apertures 73 in wheel 71 to be moved as desired by the user).

Allowable Subject Matter
Claims 2-8, 10-16, and 18-20 are allowed.
Please see “Allowable Subject Matter” on pages 10-12 of the Non-Final Office Action mailed 21 January 2021 for reasons for allowance.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 Notice of Reference Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784